  8:18-cr-00066-RFR-MDN Doc # 83 Filed: 11/16/20 Page 1 of 2 - Page ID # 509




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:18CR66

        v.
                                                                     ORDER
LUIS HARO,

                      Defendant.


       This matter is before the Court on defendant Luis Haro’s (“Haro”) pro se Motion
for Sentence Reduction (Filing No. 82) pursuant to 18 U.S.C. § 3582(c)(1)(A). That statute
authorizes Haro to move the Court to “reduce [his] term of imprisonment” for
“extraordinary and compelling reasons.” Id. § 3582(c)(1)(A)(i). But Haro can only file
such a motion after he “has fully exhausted all administrative rights to appeal a failure of
the Bureau of Prisons [(“BOP”)] to bring a motion on [his] behalf or the lapse of 30 days
from the receipt of such a request by the warden of [his] facility, whichever is earlier.” Id.;
see also United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying a defendant’s
motion under § 3582(c)(1)(A) because he did not give the BOP thirty days to respond to
his request for compassionate release).

       Haro’s motion says nothing about whether he has taken any steps to exhaust his
administrative remedies or otherwise comply with § 3582(c)(1)(A). The Court understands
Haro’s concern for his family, but his failure to comply with the statutory prerequisites to
judicial review under § 3582(c)(1)(A) “presents a glaring roadblock foreclosing
compassionate release at this point.” Raia, 954 F.3d at 597 (finding strict statutory
compliance necessary, particularly given the “BOP’s statutory role, and its extensive and
professional efforts to curtail the virus’s spread”). Accordingly, Haro’s motion for a
sentence reduction is denied without prejudice to refiling when he can show he has met
either statutory requirement.
8:18-cr-00066-RFR-MDN Doc # 83 Filed: 11/16/20 Page 2 of 2 - Page ID # 510




   IT IS SO ORDERED.

   Dated this 16th day of November 2020.

                                           BY THE COURT:



                                           Robert F. Rossiter, Jr.
                                           United States District Judge




                                     2
